DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The instant claims recite the transitional phrase “consisting essentially of.” The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See MPEP 2111.03(III).
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." Also see MPEP 2111.03(III). As best understood by the examiner, the specification does not appear to clearly indicate what the basic and novel characteristics 
As to claim 5, the claim requires that the administered composition is free of any attached peptide, antigen, or other active agent. For the purposes of examination under prior art, the term “active agent” is understood to refer to a pharmaceutical therapeutic or diagnostic agent. As such, the claim is understood to exclude an attached or embedded diagnostic or therapeutic agent.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putatunda et al. (Chinese Journal of Traumatology, Vol. 21, 2018, pages 125-136) in view of Jeong et al. (Neurobiology of Disease, Vol. 108, 2017, pages 73-82).
Putatunda et al. (hereafter referred to as Putatunda) is drawn to potential immunotherapies for traumatic brain and spinal cord injury, as of Putatunda, page 125, title and abstract. Putatunda teaches the following on page 130, left column, second to last paragraph, reproduced below.

    PNG
    media_image1.png
    472
    698
    media_image1.png
    Greyscale

Reference #198 is the following, as of Putatunda, page 135, left column, relevant text reproduced below.

    PNG
    media_image2.png
    66
    678
    media_image2.png
    Greyscale

Putatunda does not appear to specifically teach PLGA.
Jeong et al. (hereafter referred to as Jeong) is drawn to intravenously infused synthetic 500 nm nanoparticles composed of poly(lactide-co-glycolide) (PLGA) as a therapy for spinal cord injury, as of Jeong, page 73, title and abstract. Said particles bind to a specific scavenger receptor expressed on bone marrow derived monocytes and induce the sequestration and apoptosis of hΦM in the spleen, as of Jeong, page 80, right column, third paragraph, wherein hΦM are the cell types responsible for 
Jeong differs from the claimed invention because Jeong teaches spinal cord injury rather than traumatic brain injury.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the particles of Jeong in order to have treated traumatic brain injury, as of Putatunda. Putatunda suggests selective blockage of monocyte infiltration at the early stages of traumatic brain injury in order to diminish detrimental effects of the early innate immune response while preserving the beneficial effects of the residential microglia/macrophages. Putatunda cites reference #198 in support of this position, and reference #198 is the Jeong reference, which teaches intravenous administration of PLGA particles. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles, as of Jeong, to a patient suffering from brain injury, as of Putatunda, in order to have predictably minimized damage of traumatic brain injury by blocking detrimental effects of early innate immune response while preserving beneficial effects of the residential microglia/macrophages with a reasonable expectation of success.
As to claim 1, in view of the teachings of Putatunda in view of Jeong, it would have been obvious for the skilled artisan to have tried to have administered PLGA particles intravenously to have treated traumatic brain injury with a reasonable expectation of success. See MPEP 2143, Exemplary Rationale E. The examiner has 
According to MPEP 2143(I)(E), office personnel must articulate the following. The examiner has listed below what the MPEP states that office personnel must articulate, and the examiner’s position in this regarding.
(1 - MPEP): Office personnel must articulate a finding that at the time of filing of the instant application, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.
(1- Examiner’s Response): The instant claims are drawn to treatment of traumatic brain injury. The teachings of Putatunda, title, abstract, and the remainder of page 125 clearly indicate that the skilled artisan would have been aware that traumatic brain injury is a major cause of death and disability. As such, there would have been a recognized need in the art for a treatment for traumatic brain injury at the time of filing.
(2 - MPEP): Office personnel must articulate a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem.
(2- Examiner’s Response): The Putatunda reference is a review article drawn to treatment of traumatic brain injury. While Putatunda reviews a large number of therapies that can be considered potential solutions to traumatic brain injury, the number of therapies reviewed by Putatunda are finite. With regard to the issue of whether the teachings of Putatunda with respect to administration of PLGA would have been predictable; the examiner notes that Putatunda provides a biochemical explanation of the mechanism by which PLGA particles would have operated, as of Putatunda, page 130, left column, relevant text reproduced above. As such, the method of Putatunda in 
(3 - MPEP): Office personnel must articulate a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
(3– Examiner’s Response): The method of Jeong involves intravenous administration of specific PLGA particles of a specific size and zeta potential. As such, there would have been a reasonable expectation that the skilled artisan could have successfully administered the particles of Jeong intravenously to a patient population suffering from traumatic brain injury (which is a patient population that differs from that of Jeong). There would have been a reasonable expectation that this method could have successfully treated traumatic brain injury in view of the scientific and technical explanations provided by Putatunda and Jeong; namely, that these particles counteract the detrimental effects of the early innate immune response that occurs after traumatic brain injury; thereby improving healing from brain injury.
(4 - MPEP): Office personnel must articulate whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
(4 – Examiner’s Response): It would have further been obvious for the skilled artisan to have combined the teachings of Putatunda and Jeong at least in view of the fact that Putatunda specifically cites Jeong.
As to claim 2, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
th line. This reads on the required size of claim 4 and is within the size range required by claim 3.
As to claim 5, the particles of Jeong do not appear to comprise an active agent, as of Jeong, page 74, left column, section 2.3. As such, the particles of Jeong are free of an attached or embedded peptide, antigen, or other active agent.
As to claim 6, Jeong teaches administration at 2-3 hours past injury, 24 hours past injury, and 48 hours past injury, as of Jeong, page 74, right column, section 2.3.
As to claim 7, Jeong teaches intravenous administration, as of Jeong, page 73, title.
As to claim 8, this is an independent claim drawn to a method of reducing secondary inflammatory damage in the brain. The method steps appear to be administration of PLGA particles, which is the same as the method steps in claim 1. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles to a patient suffering from traumatic brain injury in view of the teachings of Putatunda in view of Jeong. The skilled artisan would have expected that this method would have reduced secondary inflammatory damage in the brain in view of Putatunda, page 130, left column, in view of the following text, reproduced below.

    PNG
    media_image3.png
    198
    597
    media_image3.png
    Greyscale


As to claim 9, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 10-11, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 11 and is within the size range required by claim 10.
As to claim 12, the particles of Jeong do not appear to comprise an active agent, as of Jeong, page 74, left column, section 2.3. As such, the particles of Jeong are free of an attached or embedded peptide, antigen, or other active agent.
As to claim 13, Jeong teaches administration at 2-3 hours past injury, 24 hours past injury, and 48 hours past injury, as of Jeong, page 74, right column, section 2.3.
As to claim 14, Jeong teaches intravenous administration, as of Jeong, page 73, title.
As to claim 15, this is an independent claim drawn to a method of reducing secondary inflammatory damage in the brain. The method steps appear to be administration of PLGA particles, which is the same as the method steps in claim 1. As such, the skilled artisan would have been motivated to have intravenously administered PLGA particles to a patient suffering from traumatic brain injury in view of the teachings of Putatunda in view of Jeong. The skilled artisan would have had a reasonable expectation that this method would have predictably inhibited lesion volume with a 
As to claim 16, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 17-18, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 11 and is within the size range required by claim 10.
As to claim 19, the particles of Jeong do not appear to comprise an active agent, as of Jeong, page 74, left column, section 2.3. As such, the particles of Jeong are free of an attached or embedded peptide, antigen, or other active agent.
As to claim 20, Jeong teaches intravenous administration, as of Jeong, page 73, title.
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/924,849, filed on 23 October 2019. As such, the earliest effective filing date of the instant application is 23 October 2019. Jeong was published in 2017. Putatunda was published on 18 April 2018. As such, both references were published over a year earlier than the effective filing date, and would not have been subject to an exception under AIA  35 U.S.C. 102(b)(1).


Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (Scientific Reports, Vol. 6:29988, 2016, pages 1-12) in view of Jeong et al. (Neurobiology of Disease, Vol. 108, 2017, pages 73-82).


    PNG
    media_image4.png
    272
    920
    media_image4.png
    Greyscale

Bharadwaj differs from the claimed invention because the particle of Bharadwaj is made from polystyrene rather than from PLGA.
Jeong et al. (hereafter referred to as Jeong) is drawn to intravenously infused synthetic 500 nm nanoparticles composed of poly(lactide-co-glycolide) (PLGA) as a therapy for spinal cord injury, as of Jeong, page 73, title and abstract. Said particles bind to a specific scavenger receptor expressed on bone marrow derived monocytes and induce the sequestration and apoptosis of hΦM in the spleen, as of Jeong, page 80, right column, third paragraph, wherein hΦM are the cell types responsible for secondary axonal dieback after spinal cord injury, as of Jeong, page 80, right column, second paragraph. Said particles also appear to attenuate chronic fibrotic scarring and reduce deposition of chondroitin sulfate proteoglycans, as of Jeong, page 77, sections 3.3 and 3.4
Jeong differs from the claimed invention because Jeong teaches spinal cord injury rather than traumatic brain injury.

As to claim 1, the claim requires a method of treating traumatic brain injury. As best understood by the examiner, Bharadwaj appears to suggest this in that Bharadwaj suggests using the nanoparticle in order to deliver therapeutic agents to a patient with traumatic brain injury. See Bharadwaj, page 9, top of page, reproduced below.

    PNG
    media_image5.png
    367
    926
    media_image5.png
    Greyscale

As such, the skilled artisan would have been motivated to have used the method of Bharadwaj, by itself or having been modified by Jeong, in order to have predictably delivered a therapeutic agent known for treating traumatic brain injury with a reasonable expectation of success. 
As to all claims rejected here, the examiner notes that as the phrase “consisting essentially of” is being interpreted as “comprising”, such drugs intended for treating traumatic brain injury are not excluded by the instant claims. See the section above entitled “Claim Interpretation.”
As to claim 2, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 3-4, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 4 and is within the size range required by claim 3.
As to claim 7, Jeong teaches intravenous administration, as of Jeong, page 73, title.

Claims 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al. (Scientific Reports, Vol. 6:29988, 2016, pages 1-12) in view of Jeong et al. (Neurobiology of Disease, Vol. 108, 2017, pages 73-82), further in view of Di Mauro et al. (US 2008/0014285 A1).
Bharadwaj is drawn to administering polystyrene nanoparticles to patients suffering from traumatic brain injury. Jeong is drawn to administering PLGA nanoparticles. See the rejection above over Bharadwaj in view of Jeong by themselves. Bharadwaj also teaches combining the nanoparticles with superoxide dismutase as a therapeutic agent, as of Bharadwaj, page 9, top paragraph.
Bharadwaj does not teach reducing inflammatory damage in a patient with traumatic brain injury.
Di Mauro et al. (hereafter referred to as Di Mauro) is drawn to a method of treating brain injury, as of Di Mauro, title and abstract. Di Mauro teaches the following in paragraphs 0095-0096, reproduced below.

    PNG
    media_image6.png
    239
    401
    media_image6.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used the method of Bharadwaj in view of Jeong wherein the nanoparticles comprised 
As to claim 8, the skilled artisan would have expected that the method of Bharadwaj in view of Jeong, when the particle was used with superoxide dismutase, would have reduced secondary inflammation in a patient having traumatic brain injury because superoxide dismutase is an anti-inflammatory agent, as taught by Jeong.
As to claim 9, Jeong teaches carboxylated nanoparticles as of page 74, left column, 6th line.
As to claims 10-11, Jeong teaches 500 nm particles, as of Jeong, page 74, 8th line. This reads on the required size of claim 4 and is within the size range required by claim 3.
As to claim 14, Jeong teaches intravenous administration, as of Jeong, page 73, title.


Claims 1-3, 7-10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (WO 2020/056323 A1).
Karp et al. (hereafter referred to as Karp) is drawn to formulations comprising PLGA nanoparticles, as of Karp, title and abstract. Said formulations may be administered to treat traumatic brain injury, as of Karp, page 1 line 38, page 2 lines 30-35, page 4, items #29 and #30, page 16 line 37, and elsewhere in the reference.
As to claim 1, for the purposes of this rejection, the examiner takes the position that Karp is not anticipatory because Karp teaches traumatic brain injury from a list of diseases and does not teach PLGA nanoparticles and traumatic brain injury in the same embodiment. Nevertheless, it would have been prima facie obvious for the skilled artisan to have used the PLGA nanoparticles of Karp to have treated traumatic brain injury, because Karp suggests the use of nanoparticles for that purpose.
As to claim 2, Karp teaches carboxylated lactide and glycolide polymers as of page 15 lines 18-21.
As to claim 3, Karp teaches particles sized 350 nm, as of Karp, page 20 line 25. This appears to be within the claimed size range of about 300 nm to about 1 micron.
	As to claim 7, Karp teaches intravenous administration as of page 2 line 35.
As to claim 8, this claim appears to require the same steps as claim 1, but recites that the method reduces secondary inflammatory damage. Karp teaches an anti-inflammatory drug on page 2 lines 17-18. The skilled artisan would have expected that had an anti-inflammatory drug been used, secondary inflammatory damage would have been reduced.

As to claim 10, Karp teaches particles sized 350 nm, as of Karp, page 20 line 25. This appears to be within the claimed size range.
	As to claim 14, Karp teaches intravenous administration as of page 2 line 35.
As to all claims rejected here, the examiner notes that as the phrase “consisting essentially of” is being interpreted as “comprising”, such drugs intended for treating traumatic brain injury are not excluded by the instant claims. See the section above entitled “Claim Interpretation.”
Note Regarding Reference Date: The instant application claims benefit to provisional application 62/924,849, filed on 23 October 2019. As such, the earliest effective filing date of the instant application is 23 October 2019. Karp was published in 2020, which is after the effective filing date of the instant application. However, Karp was filed on 13 September 2019, and claims benefit to provisional applications filed as early as 13 September 2018. As such, Karp was effectively filed earlier than the instant application and is prior art under AIA  35 U.S.C. 102(a)(2). There do not appear to be common inventors between the Karp document and the instant application; as such, the exceptions under AIA  35 U.S.C. 102(b)(2) would not appear to be applicable.


Note Regarding Comparative Testing in the Instant Specification
After a brief review of the instant specification, the examiner notes that the specification presents what appears to be comparative testing. One example of such comparative testing is presented in figure 4, which is reproduced below.

    PNG
    media_image7.png
    244
    247
    media_image7.png
    Greyscale

As best understood by the examiner, the abbreviation “IMP” refers to immunomodulatory particle, as of the instant specification on page 11, paragraph 0079, and would appear to refer to the claimed method. The term “vehicle” would appear to refer to the comparative method. As best understood by the examiner, the term “vehicle” would appear to refer to the aqueous buffer in which the “IMP” particles are administered but in the absence of the particles.
Applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). As best understood by the examiner, to the extent that applicant has compared the claimed method with a method of administration of an aqueous buffer in the absence of particles, this does not appear to be a comparison to the closest prior art. This is because the method of Bharadwaj appears to be closer to the claimed invention than 
As such, the method of Bharadwaj appears to be closer to the claimed invention than is the comparative “vehicle” used in the instant specification. Therefore, as best understood by the examiner, applicant does not appear to have compared the claimed invention to the closest prior art in the comparative testing presented in the instant specification.
The examiner further notes that Karp et al. (WO 2020/056323 A1) also appears to be closer to the claimed invention than the comparative “vehicle” of the instant specification.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612